DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “42” has been used to designate both an uphole component and a downhole component in at least FIG. 1, and reference character “70” has been used to designate both a trend line in FIG. 5 and a method in FIG. 6.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100-104.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 30 and 71-74.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Specification
The disclosure is objected to because of the following informalities: reference number “28” has been defined as both a BHA and a drill motor or a mud motor, and reference number “24” has been defined as both a drilling assembly and the drill bit.  Each reference number should only be defined using one term throughout the entirety of the Specification. Appropriate correction is required.
Claim Objections
Claim 13 is objected to because of the following informalities: the claim should be amended to end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-18 are rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 recites the limitation "the ratio" in line 1.  Claim 17 recites the limitation "the ratio" in line 2.  There is insufficient antecedent basis for this limitation in the claims.  Consequently, claim 18 is also rejected under 35 USC 112(b) as being indefinite since it depends from claim 17.  Claims 16 and 17 should likely be amended to depend from claim 15, rather than from claim 13.
Allowable Subject Matter
Claims 1-15, 19 and 20 are allowed.
Claims 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 USC 112(b) or 35 USC 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Mullins et al. (US 8,061,444 B2) (“Mullins”) teaches a method of monitoring a subterranean operation, comprising:
sampling fluid from a borehole during the operation;
estimating, in near real time (column 2, line 66 - column 3, line 2), a concentration of one or more gases in the sampled fluid and an isotope composition of the sampled fluid (column 20, lines 16-27); and
performing, during the operation, at least one of: alerting an operator and adjusting an operational parameter of the operation (column 3, lines 2-9), based on identifying the estimating.
Mullins does not specifically teach identifying an operational inefficiency in the operation based on the isotope composition associated with the one or more gases.  Walley (US 8,134,133 B1) teaches damage to subterranean artifacts may be induced by naturally-present isotopes (column 5, lines 23-33).  One of ordinary skill in the art before the effective filing date of the claimed invention may have looked to combine Mullins and Walley, where sensing isotopes as taught by Mullins indicates damage as taught by Walley.  However, since Mullins and Walley are directed towards two different fields of endeavor, it would not have been obvious to one of ordinary skill in the art before the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ROJAS et al. (US 2009/0071239 A1) teaches optimizing reservoir analysis including mud gas isotope analysis ¶ [0039].  Tang et al. (US 2018/0016896 A1) teaches plotting isotope ratios vs. depth for mud gas [0019] and FIG. 1.  Teodorescu et al. (US 8,006,781 B2) teaches implanting isotopes in different layers in cutting elements 20 to identify the portions which experience the most wear (column 13, lines 31-36). Pop et al. (US 8,714,246 B2) teaches sampling wellbore fluid and estimating a concentration of gas and isotope composition (column 19, lines 54-66).  Deen (US 9,551,192 B2) teaches cutting elements with wear tracer elements including isotopes (column 3, lines 24-29), somewhat similar to Teodorescu.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


23 February 2022